DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowable. Claims 15-20, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions Groups I,II and Species I,II, as set forth in the Office action mailed on October 5, 2020, is hereby withdrawn and claims 15-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The following is a statement of reasons for the indication of allowable subject matter: Applicant’s claims are amended consistent with the October 29, 2020 and the November 10, 2020 interviews where the closest prior art to Hanada (US 20090277586 A1) was identified as not showing, teaching, or suggesting the equivalent gas lines as being disposed outside the chamber body. The Examiner’s updated search has not discovered prior that either teaches or suggests the amended claim limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The 
	/Rudy Zervigon/      Primary Examiner, Art Unit 1716